178 F.2d 405
John William GROENVELDv.READING COMPANY, Appellant.
No. 9993.
United States Court of Appeals Third Circuit.
Argued December 9, 1949.
Decided December 28, 1949.

Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
Henry R. Heebner, Philadelphia, Pa. (Wm. Clarke Mason, Philadelphia, Pa., on the brief), for appellant.
Gordon H. Mahley, Syracuse, N. Y. (Harry A. Demar, Philadelphia, Pa., J. Murray Dunn, Syracuse, N. Y., on the brief), for appellee.
Before BIGGS, Chief Judge, and O'CONNELL1 and KALODNER, Circuit Judges.
PER CURIAM.


1
We have considered carefully the points raised by the appellant. We can perceive no substantial error in the decision of the court below. Accordingly the judgment will be affirmed.



Notes:


1
 Judge O'Connell heard the argument and participated in the decision in this case but died before the opinion was filed